Title: James Madison to Unknown, December 1832
From: Madison, James
To: 


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        I must plead a lapse of 50 years as an apology for not recollecting in my answer to yours on the subject of
                            the Lands ceded by Virginia to the U.S. that a vindication of her title wd. be found in the secret Journals of Congress—
                        It appears there under the head of "facts & observations", but had been prepared by the Virga.
                            Delegates & put into the form of direct instructions from Congress to their ministers for peace, &
                            contained some matters tho’ not on the immediate point, which was dropped in the "facts & observations"—I was
                            reminded of my omission by the sudden appearance of a manuscript copy of the Document as originally prepared, & by
                            a recurrence to the secret journal, see Vol. 3d. page 161—&c &c It is quite probable that your own
                            examination of the journal, may render this communication superfluous, but it will at least show that I am not indifferent
                            to your object, nor wanting in respect for your request. With great esteem
                        
                            
                                J. M.
                            
                        
                    The original is refered to in the margin of page 200,  ought to be found on the records
                            & files in the Dept. of State.